UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange 6.75% Mandatory Convertible Preferred Stock New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act 0 YesSNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. 0 YesSNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes 0 No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer,”“large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): 0 Large accelerated filerS Accelerated filer0 Non-accelerated filer (Do not check if a smaller reporting company)0 Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). 0 Yes S No The aggregate market value of classes of common stock held by non-affiliates of the registrant was approximately $706 million on February 29, 2008, and approximately $322 million on June 30, 2007. On February 29, 2008, there were issued and outstanding 54,381,818 shares of the registrant’s Common Stock and on June 30, 2007, there were issued and outstanding 34,692,490 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of our Proxy Statement for our 2008 Annual Meeting to be held on June 5, 2008 are incorporated by reference into Part III (Items 10, 11, 12, 13 and 14) of this report. McMoRan Exploration Co. Annual Report on Form 10-K for the Fiscal Year ended December 31, 2007 TABLE OF CONTENTS Page Part I Items 1. and 2. Business and Properties 1 Item 1A.Risk Factors 13 Item 1B.Unresolved Staff Comments 24 Item 3. Legal Proceedings 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Executive Officers of the Registrant 24 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 28 Items 7. and 7A. Management’s Discussion and Analysis of Financial Condition and Results of Operation and Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 50 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 99 Item 9A. Controls and Procedures 99 Item 9B.Other Information 99 99 Part III Item 10. Directors, Executive Officers and Corporate Governance 99 Item 11. Executive Compensation 99 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 100 Item 13. Certain Relationships and Related Transactions, and Director Independence 100 Item 14. Principal Accounting Fees and Services 100 Part IV Item 15. Exhibits and Financial Statement Schedules 100 Glossary 100 Signatures S-1 Exhibit Index E-1 TABLE OF CONTENTS PART I Items 1. and 2.Business and Properties Except as otherwise described herein or the context otherwise requires, all references to “McMoRan,” “MMR,” “we,” “us,” and “our” in this Form 10-K refer to McMoRan Exploration Co. and all entities owned or controlled by McMoRan Exploration Co. All of our periodic report filings with the Securities and Exchange Commission (SEC) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are available, free of charge, through our website located at www.mcmoran.com, including our annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and any amendments to those reports.These reports and amendments are available through our website as soon as reasonably practicable after we electronically file or furnish such materials with the SEC.All references to Notes in this report refer to the Notes to the Consolidated Financial Statements located in Item 8. of this Form 10-K.We have also provided a glossary of definitions for some of the oil and gas industry terms we use in this Form 10-K beginning on page 100. BUSINESS General.We engage in the exploration, development and production of oil and natural gas offshore in the Gulf of Mexico and onshore in the Gulf Coast area. We have one of the largest acreage positions in the shallow waters of the Gulf of Mexico and Gulf Coast areas, our regions of focus. Our focused strategy enables us to efficiently use our strong base of geologic, engineering, and production experience in these regions in which we have operated for more than 35years. We also believe that our scale of operations in the Gulf of Mexico provides synergies and a strong platform from which to pursue our business strategy. Our oil and gas operations are conducted through McMoRan Oil& Gas LLC (MOXY), our principal operating subsidiary. In addition to our oil and gas operations, we are pursuing the development of the Main Pass Energy Hubtm (MPEHtm) project for the development of a liquefied natural gas (LNG) regasification and storage facility through our wholly owned subsidiary, Freeport-McMoRan Energy LLC (Freeport Energy) (see “—Main Pass Energy Hubtm Project” below). We conduct substantially all of our operations in the shallow waters of the Gulf of Mexico, commonly referred to as the “shelf,” and onshore in the Gulf Coast region. We believe that we have significant exploration opportunities in large, deep geologic structures located beneath the shallow waters of the Gulf of Mexico shelf and often lying beneath shallow reservoirs where significant reserves have already been produced, commonly referred to as “deep gas” or the “deep shelf” (prospects with drilling depths between 15,000feet to 25,000feet). In 2007, we acquired substantially all of the proved property interests and related assets of Newfield Exploration Company (Newfield) located on the outer continental shelf of the Gulf of Mexico, which significantly enhanced our portfolio of shelf opportunities by increasing our gross acreage position from approximately 0.3million acres to approximately 1.5million acres as of December 31, 2007.The acquisition also increased our deep gas exploration potential, provided access to new “ultra deep” exploration opportunities (prospects with total drilling depths in excess of 25,000feet) and established us as one of the largest producers on the “traditional shelf” (prospects located at drilling depths not exceeding 15,000feet) of the Gulf of Mexico (see “—Newfield Property Acquisition” below). Additionally, the proximity of our shelf prospects to an already existing oil and gas infrastructure generally lowers development costs and the time needed to bring production on-line. We have significant expertise in various exploration and production technologies, including incorporating 3-D seismic interpretation capabilities with traditional structural geological techniques, offshore drilling to significant total depths and horizontal drilling. We employ 65 oil and gas technical professionals, including geophysicists, geologists, petroleum engineers, production and reservoir engineers and technical professionals who have extensive experience in their fields. We also own or have rights to an extensive seismic database, including 3-D seismic data on substantially all of our acreage. We leverage our extensive in-house expertise and advanced technologies to benefit our operations and identify high potential, high risk drilling prospects in the Gulf of Mexico, which is our primary area of expertise.We continue to focus on enhancing reserve and production growth in the Gulf of Mexico by emphasizing and applying these technologies. 1 TABLE OF CONTENTS Our experience and recognition in the industry as a leader in drilling deep gas wells in the Gulf of Mexico also provides us with opportunities to partner with other established oil and gas companies.These partnerships typically involve the exploration of our identified prospects or prospects that are brought to us by third parties and allow us to diversify our risks and better manage costs. Business Strategy.We expect to continue to pursue growth in reserves and production through the exploration, exploitation and development of our existing prospects and new potential prospects.Exploration will continue to be the focus in efforts to maximize value.Our acquisition of the Newfield properties and other recent discoveries has also afforded us with the opportunity to generate value through additional exploration, development and exploitation activities. For 2008, we have allocated approximately 40 percent of our planned capital expenditures for development activities, and we expect to continue to allocate a significant portion of our total capital expenditures to future development activities. Our exploration strategy, which we refer to as the “deeper pool concept,” involves exploring prospects that lie beneath shallower intervals on the Deep Miocene geologic trend where there has been significant past production. Exploration drilling on these deep prospects involve significant costs and risk. A significant advantage to our “deeper pool” exploration strategy is that the infrastructure is in most cases already available, meaning discoveries generally can be brought on line quickly and at generally lower development costs. We believe our ability to identify structures below 15,000feet by using structural geology augmented by 3-D seismic data will enable us to identify and exploit additional “deeper pool” prospects. We use our expertise and a rigorous analytical process in conducting our exploration and development activities. While implementing our drilling plans, we focus on: • allocating investment capital based on the potential risk and reward for each exploratory and developmental opportunity; • increasing the efficiency of our production practices; • attracting professionals with geophysical and geological expertise; • employing advanced seismic applications; and • using new technology applications in drilling and completion practices. We intend to continue to strengthen our financial profile and maximize the cash flow from our assets through increased production and aggressive cost management. The acquired Newfield propertiesprovide us with assets capable of generating significant cash flow, which we plan to use to reduce our current indebtedness and invest in our future growth.Since future oil and gas prices are a significant factor in determining the extent of our potential cash flow, in connection with the acquisition, we entered into derivative contracts for a portion of the anticipated production for 2008, 2009 and 2010.As of December 31, 2007, our hedged position represents approximately 12 percent of our estimated proved reserves, with approximately 9 percent hedged under swap contracts and 3 percent under put contracts (Note 7).
